Case 2:16-cr-00403-JFB Document 1583 Filed 12/28/20 Page 1 of 4 PageID #: 11273



                                                                                                          FILED
                         UNITED STATES DISTRICT COURT                                                     CLERK
                         EASTERN DISTRICT OF NEW YORK                                        4:19 pm, Dec 28, 2020
                                                                                                U.S. DISTRICT COURT
                                              N2 16-CR-403 (JFB)(20)                       EASTERN DISTRICT OF NEW YORK
                                                                                                LONG ISLAND OFFICE


                                      UNITED STATES OF AMERICA,

                                                         VERSUS

                                                 JOSE SUAREZ.

                                                                       Defendant.


                                        MEMORANDUM AND ORDER
                                            December 28, 2020



JOSEPH F. BIANCO, Circuit Judge (sitting by                       WXTV and Newsday, respectively, to obtain
designation):                                                     copies of these videos shown at trial. The
                                                                  Court issued an oral ruling during the trial
                  I.       FACTS                                  granting the motion for media access to the
                                                                  videos. This Memorandum and Order
    On May 23, 2019, Jose Suarez was                              supplements that oral ruling.
convicted by a jury of racketeering, murder,
assault and related charges in connection                                     II.    DISCUSSION
with the January 30, 2017 murder of Esteban
Alvarado-Bonilla and shooting of an                               "The notion that the public should have
employee at a deli in Central Islip, and the                  access to the proceedings and documents of
December 18, 2016 assault of a man outside                    courts is integral to our system of
a restaurant in Brentwood. The conviction                     government." United States v. Erie Cnty.,
came after a mistrial in April 2019 and                       763 F.3d 235, 238-39 (2d Cir. 2014). These
subsequent three-week trial in May 2019. In                   rights are protected by both the common law
the course of each proceeding, video                          and the First Amendment to the United States
recordings depicting the charged attacks were                 Constitution. Id at 239; United States v.
offered by the government and shown to the                    Loera, No. 09cr466, 2018 WL 5906846, at *2
jury, along with members of the public in                     (E.D.N.Y. Nov. 11, 2018). 1
attendance. As a result, two separate requests
by the media were made, dated April 25,
2019 and May 9, 2019, by Univision 41

1
 Because this Court finds that the common law right           question of whether the First Amendment also requires
of access requires the production of the requested            production.
video recordings, it does not reach the constitutional
Case 2:16-cr-00403-JFB Document 1583 Filed 12/28/20 Page 2 of 4 PageID #: 11274



 A.       The Common Law Right ofAccess                circumstances to justify restrictions" on the
                                                       ability of those not in the courtroom to
    It is undisputed that "the courts of this          subsequently "see and hear" the evidence.
country recognize a general right to inspect           Myers, 635 F.2d at 952. Additionally, in
and copy public records and documents,                 Myers, the Second Circuit noted that, when
including judicial records and documents."             the evidence can be copied and inspected
Nixon v. Warner Commc'ns, Inc., 435 U.S.               without "significant risk of impairing the
589, 597 (1978) (footnote omitted).                    integrity of the evidence or interfering" with
However, the right to inspect "is not                  the trial, "only the most compelling
absolute." United States v. Graham, 257 F.3d           circumstances" should justify a restriction on
143, 149 (2d Cir. 2001) (quoting Nixon, 435            the public's right of access to it. Id; see
U.S. at 598). Instead, courts must balance the         United States v. Basciano, No. 03cr929, 2007
"responsibility to ensure that criminal                WL 1827330, at *1 (E.D.N.Y. June 25,
defendants are not deprived of their right to a        2007).
fair trial," id., with the common law
recognition that "[w]hat transpires in the                 The Second Circuit has outlined a three-
court room is public property," In re                  step process in evaluating whether the
Application ofNat'[ Broad Co. (Myers), 635             common law right to access applies to a
F.2d 945, 951 (2d Cir. 1980) (quotation                particular request. First, the documents
marks omitted). This decision is committed             requested must be determined to be 'judicial
to the "informed discretion" of the district           documents" to which a presumption of access
court. See Nixon, 435 U.S. at 602-03; Myers,           attaches under common law; second, "the
635 F.2d at 950; Loera, 2018 WL 5906846,               court must determine what weight to assign
at *3. Accordingly, only when the court                to the presumption of access"; and third, the
determines, in its discretion, that the                presumption of access must be balanced with
documents requested are entitled to a                  any countervailing factors. Loera, 2018 WL
presumption of access, and that such access            5906846, at *3 (citing Erie Cnty., 763 F.3d at
would not deprive the defendant of a fair trial,       239).
may access be granted.
                                                            A 'judicial document" is not limited to
      In Myers, the Second Circuit discussed           "documents"; rather, it is defined as an item
the strong presumption in favor of allowing            that is "relevant to the performance of the
public access to judicial records entered into         judicial function and useful in the judicial
evidence at a "public session of court," 635           process." Graham, 257 F.3d at 152
F.2d at 952 (videotape evidence), and the              (quotation marks omitted) (stating that the
courts in this circuit have "consistently held         common law right applies to items in
that the public has an 'especially strong' right       evidence and, generally, to "materials on
of access to evidence introduced in trials,"           which a court relied in determining the
see United States v. Amodeo, 71 F.3d 1044,             litigants' substantive rights" (quotation
1049 (2d Cir. 1995) (quoting Myers, 635 F.2d           marks omitted)); Brown v. Maxwell, 929 F.3d
at 952); In re Application of CBS, Inc., 828           41, 49 (2d Cir. 2019) ("A document is ...
F.2d 958, 960-61 (2d Cir. 1987) (videotaped            relevant to the performance of the judicial
deposition). The rationale for allowing access         function if it would reasonably have
in these cases is simple: the evidence has             the tendency to influence a district court's
already been disclosed to the public by                ruling on a motion or in the exercise of its
presentation at the public session of trial, and       supervisory powers, without regard to which
"it would take the most extraordinary

                                                   2
Case 2:16-cr-00403-JFB Document 1583 Filed 12/28/20 Page 3 of 4 PageID #: 11275




way the court ultimately rules or whether the          presumption is stronger than situations in
document ultimately in fact influences the             which the filings are under seal. Id at 1050.
court's    decision."    (quotation    marks
omitted)). Indeed, the Supreme Court in                    The videos requested by the petitioners
Nixon assumed, without deciding, that the              are entitled to the strongest presumption of
common law right applied to tape recordings,           access. First, the videos were alre~dy made
as well as documents. 435 U.S. at 599 n.11.            available to the public as evidence entered at
                                                       the trial of Jose Suarez. The videos were
    The videos here are properly considered            played for the jury and the members of the
"judicial documents." The videos are                   public in attendance at the trial. Thus, this
documentary in nature and were presented as            publicly presented evidence is accorded a
evidence during trial. See Loera, 2018 WL              strong presumption of access. Id.
5906846, at *3 (stating "[e]xhibits are usually
introduced at trial because they are relevant              Second, the requested videos played a
and useful to that judicial process").                 significant role "in determining [the
Moreover, the videos show the alleged                  defendant's] substantive rights" as they were
crimes and constitute direct evidence of the           used as evidence of the charged crimes, and
operative facts of the crimes charged. Such            the jury necessarily considered them in
evidence is central to the judicial process            deciding whether the government had proved
because the jury considered the videos when            the defendant's guilt. Id. at 1049; see
determining whether the defendant was                  Graham, 257 F.3d at 149 ("[T]here [is] a
proven guilty of the charged crimes. See id            strong presumption in favor of allowing the
Accordingly, this Court concludes that the             public to inspect and copy any item entered
requested videos are judicial documents                into evidence at a public session of a trial."
entitled to the presumption of access.                 (quotation marks omitted)); Basciano, 2007
                                                       WL 1827330, at * 1 (stating that "because it
B.      Strength ofthe Presumption ofAccess            was admitted in evidence in a public
                                                       proceeding, the media is presumed to have
     After determining that evidence qualifies         access to it").
as a ''judicial document," a court must
consider "the weight to be given the                       Given the public nature of the trial, the
presumption." Amodeo, 71 F. 3d at 1048-49.             fact that the videos were already presented to
The weight accorded to the presumption of              the jury and the public at the trial, and the
access is "governed by the role of the material        centrality of the videos to the operative facts
at issue in the exercise of Article III judicial       of the crimes charged, the request is accorded
power and the resultant value of such                  a strong presumption in favor of access.
information to those monitoring the federal            Graham, 257 F.3d at 149, 154.
courts." Id. at 1049. The weight to be
afforded the presumption moves along a                 C.     Countervailing Factors that Weigh
"continuum": when the role in exercising                      Against the Presumption ofAccess
Article III judicial power is larger, the
stronger the weight, and where the role is                  The presumption of access to judicial
negligible, the weaker the weight. Id at               documents is not absolute. It must be
1049-50. Moreover, where such documents                balanced with the court's responsibility to
are available to the public already, as are            protect the criminal defendant's right to a fair
filings with the court, the weight of the              trial. See Nixon, 435 U.S. at 598. Such risks
                                                       may include tainting of the potential juror

                                                   3
Case 2:16-cr-00403-JFB Document 1583 Filed 12/28/20 Page 4 of 4 PageID #: 11276



pool, prejudicing the defendant in a                   negated by the likelihood of re-presentation
subsequent trial, or prejudicing the other             of the videos in future trials and the
defendants involved in separate trials. In the         availability of thorough voir dire during jury
instant case, these risks do not rise to a level       selection at any subsequent trials.
substantial enough to outweigh the
presumption of access.                                      Accordingly, this Court concludes that
                                                       the risks to the defendant's right to a fair trial
     As noted above, the jury and members of           (or the rights of co-defendants in future trials)
the public in attendance at the trial have             do not outweigh the strong presumption in
already seen the videos. The videos were               favor of access to the judicial documents.
admitted into evidence, and shown in open
court; therefore, potential prejudice as to the                      ill. CONCLUSION
jurors in this case is not a reasonable
objection since the jurors have been selected              For the reasons set forth herein, and in the
and exposed to the evidence during trial. The          Court's ruling from the bench, the
jurors also were instructed not to watch or            defendant's objection to the news media
listen to any media reports of the trial. Even         petitioners' request for access to the admitted
considering the risk of exposure to a future           video evidence is overruled and access is
potential pool of jurors if a re-trial became          granted to the petitioners.
necessary, "the opportunity for voir dire
examination still remains a sufficient device                          SO5'RDERED.
to eliminate from jury service those so
affected by exposure to pre-trial publicity."                           /s/ Joseph f. Bianco
Myers, 635 F.2d at 953.
                                                                             l'tr'F.~co
     Similarly, the mere possibility that                                    d States Circuit Judge
broadcast of the videos could hinder the                               (    mg by designation)
rights of any of the other defendants
implicated in the same alleged crimes is not           Dated: December 28, 2020
"sufficient to overcome the presumption of             Central Islip, New York
access." Graham, 257 F.3d at 155. In Myers,
the Second Circuit rejected this argument as                                 ***
too speculative. It stated: "We do not believe         The government is represented by John
the public at large must be sanitized as if they       Joseph Durham, United States Attorney's
all would become jurors in the remaining ...           Office, Eastern District of New York, 610
trials." Myers, 635 F. 2d at 953-54. Again,            Federal Plaza, Central Islip, NY 11722.
assuming arguendo that ( 1) a subsequent trial         Defendant is represented by John Frederick
is necessary for Jose Suarez and/or (2) there          Carman, 666 Old Country Road, Garden
is a risk of tainting a future pool of potential       City, NY 11530.
jurors in the remaining defendants' cases,
these videos "presumably will be replayed at
any retrial" or other trial involving the same
alleged crimes. United States v. Mitchell, 551
F.2d 1252, 1262 (D.C. Cir. 1976), rev'd on
other grounds sub nom. Nixon, 435 U.S. 589.
Thus, any potential prejudicial effect is


                                                   4
